Citation Nr: 1012804	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a neurological 
disability.  

3.  Entitlement to service connection for arthritis of all 
joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for bilateral hearing loss, a 
neurological disability, and arthritis of all joints.  The 
Board remanded these claims for additional development in 
May 2007.  

The Board also notes that the Veteran had originally 
appealed the issues of entitlement to service connection for 
a left wrist disability and a right knee disability.  A 
December 2009 rating decision granted service connection for 
a left wrist disability and a right knee disability, both 
effective March 13, 2003.  That represents total grants of 
the benefits sought on appeal for the issues of entitlement 
to service connection for a left wrist disability and a 
right knee disability, and therefore, those issues are no 
longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his April 2004 substantive appeal and in a subsequent 
February 2010 statement, the Veteran requested a travel 
board hearing to be held at the RO in St. Petersburg, 
Florida.  As such a hearing has not yet been conducted, the 
RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO. 
 
The appellant has the right to submit additional evidence 
and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


